WENTWORTH, Judge,
dissenting.
While I agree that a reservation of jurisdiction should not render a judgment non-final if it is otherwise dispositive of an independent claim, I would conclude in this case that the judgment of paternity was not final because the complaint on which it was rendered expressly placed in issue defendant’s liability for past (and future) support payments by the state. Such sums were alleged to “constitute a debt owed by the Defendant.” In these circumstances the judgment (termed final only as to paternity) did not in my opinion complete the judicial labor on an independent claim between the parties for appeal purposes, even if, absent such allegations, a paternity judgment might be considered final and appeal-able in spite of a reservation of jurisdiction under the statutory provision for determination of periodic support payments.1

. See § 742.031, Florida Statutes.